DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 10/25/2021 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Jia (US 20130114756 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 20130135984 A1) in view of Jia (US 20130114756 A1).
Regarding claim 21, CHOI discloses:
A method, in a user equipment, for transmitting a demodulation reference signal of the first user equipment in a communications network ( Fig 1, [0053]-[0055], DMRS with PUSCH), the method comprising: 
determining multiplexing information for the demodulation reference signal ( Fig 15-18, [0058], [0060], DMRS uses cyclic shift (CS) , Walsh code for multiplex, [0122], [0124], [0132], [0143], [0153]-[0154], UE receives DMRS information including CS value, and define a DMRS based on the CS value received );
transmitting the demodulation reference signal using the multiplexing information in a same time allocation as a demodulation reference signal of a second user equipment (Fig 2, Fig 4, Fig 13,  [0106]-[0109], for UE1 and UE2, DMRSs are multiplexed in same time region, e.g in a symbol 3 of a slot 0/1 ), 
wherein the demodulation reference signals of the first and second user equipment are both for coherent demodulation of symbols on an uplink ( [0059],  DMRS for coherent-demodulation of a PUSCH/PUCCH); and
transmitting, on the uplink, data symbols associated with the demodulation reference signal transmitted by the first user equipment in a separate time allocation of physical resources, and on a same physical frequency resource, to a time allocation of data symbols of the second user equipment ( Fig 4, Fig 13, [0106]-[0109], UE1 may map data resources in symbols 0, 1, and 2 of a slot 0, the UE2 may map data resources in symbols 4, 5, and 6 of the slot 0).
CHOI does not explicitly disclose:
wherein the demodulation reference signals of the first and second user equipment are both located at a position different from symbols 3 and 10 of a subframe.
However, the teaching of wherein the demodulation reference signals of the first and second user equipment are both located at a position different from symbols 3 and 10 of a subframe is well known in the art as evidenced by Jia.
Jia discloses:
wherein the demodulation reference signals of the first and second user equipment are both located at a position different from symbols 3 and 10 of a subframe ( Fig 5-6, Fig 8-9, Fig 10-11, different DMRS patterns/formats, Abstract, [0037], [0050], [0052], [0059], [0081],  DMRS occupies first symbol or fifth symbol of a slot, two UEs would be with same DMRS format in the same RB region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jia as mentioned above as a modification to CHOI, such that the combination would allow to insert DMRS symbols in the position other than a center at a slot, in order to provide different DMRS patterns in a subframe configuration, and provide sufficient DMRS density in the time domain to enable accurate channel estimation.
Regarding claim 22, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein the separate time allocation of physical resource is a separate time allocation of a subframe, slot, physical resource block,  physical resource block pair, or a subframe pair allocation from the time allocation of data symbols of the second user equipment ( CHOI, Fig 4, Fig 13, [0106]-[0109], UE1 and UE2 data may map in different symbols in a slot).
Regarding claim 23, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein the user equipment transmits the demodulation reference signal and the data symbols associated with the demodulation reference signal in a period of a slot, a subframe, or two subframes (CHOI,  Fig 4, Fig 13, [0106]-[0109], UE1 transmitting data symbols 0,1,2, DMRS symbol 3) ; 
wherein the demodulation reference signal is multiplexed with the demodulation reference signal of the second user equipment in the slot, subframe, or two subframes ( CHOI, Fig 4, Fig 13, [0106]-[0109], DMRSs for UE1 and UE2 in the same time region in slot 0); and 
further comprising transmitting data symbols in a separate time allocation of the period of a slot, a subframe, or two subframes (CHOI,  Fig 4, Fig 13, [0106]-[0109], UE1 may map data resources in symbols 0, 1, and 2 of a slot 0, the UE2 may map data resources in symbols 4, 5, and 6 of the slot 0).
Regarding claim 24, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein the determining multiplexing information for the demodulation reference signal comprises determining information to code multiplex the demodulation reference signal with demodulation reference signal of the second user equipment (  CHOI, Fig 15-18, [0058], [0060], DMRS uses cyclic shift (CS) , Walsh code for multiplex, [0122], [0124], [0132], [0143], [0153]-[0154], UE receives DMRS information including CS value, and define a DMRS based on the CS value received ).
Regarding claim 25, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
further comprising generating the demodulation reference signal with a cyclic shift determined to provide code multiplexing with the  demodulation reference signal of the second user equipment (CHOI, [0058], DMRS with CSs).
Regarding claim 26, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
generating the demodulation reference signal at frequency intervals to provide frequency multiplexing with the demodulation reference signal of the second user equipment ( Jia, Fig 5-6, [0038], DMRS may maintain a constant amplitude in the frequency domain).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 27, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein transmitting the data symbols associated with the demodulation reference signal comprises transmitting within a transmission time interval which is less than a subframe and/or less than 1 millisecond ( CHOI, Fig 13, data symbols transmitted within s slot).
Regarding claim 28, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein transmitting the data symbols associated with the demodulation reference sicnal comprises transmitting with a transmission time interval of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or 13 symbols ( CHOI, Fig 4, each slot having 7 symbols).
Regarding claim 29, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
Wherein transmitting the data symbols associated with the demodulation reference signal comprises transmitting in a Physical Uplink Shared Channel communication; and/or the data symbols associated with the demodulation reference signal are Single Carrier Frequency Division Multiple Access symbols ( CHOI, Fig 13, [0106], PUSCH with DMRS).
Regarding claim 30, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein the first user equipment is communicating as part of a Multi-User Multiple In Multiple Out (MU-MIMO) communication with a third user equipment ( CHOI, Fig 1-2, [0058], MU-MIMO).
Regarding claim 31, CHOI as modified by Jia discloses all the features with respect to parent claim 21 as outlined above.
wherein the data symbols of the first user equipment and the second user equipment are scheduled to be received on a same antenna port ( Jia, [0036], single-antenna port supported).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 32, CHOI discloses:
A method, in a base station, for communicating with user equipment in a communications network, the method comprising: 
receiving a first demodulation reference signal from a first user equipment; and  receiving a second demodulation reference signal from a second user equipment (Fig 4, Fig 13, Fig 20, [0108]-[0109], UE1 sending DMRS1, UE2 sending DMRS2 ),
wherein the first and second demodulation reference signals are both multiplexed with each other ( Fig 2, Fig 4, Fig 13,  [0106]-[0109], for UE1 and UE2, DMRSs are multiplexed in same time region, e.g in a symbol 3 of a slot 0/1 ); for coherent demodulation of symbols on an uplink ([0059],  DMRS for coherent-demodulation of a PUSCH/PUCCH);
receiving, on the uplink, first data symbols from the first user equipment; and receiving, on the uplink, second data symbols from the second user equipment (Fig 4, Fig 13, Fig 20, [0108], UE1 sending data symbols 0, 1, 2 of a slot 0, UE2 sending data symbols 4, 5, 6 of the slot 0);
wherein the data symbols from the first and second user equipment are received in a separate time allocation of physical resources and on a same physical frequency resource ( Fig 4, Fig 13, [0106]-[0109], UE1 may map data resources in symbols 0, 1, and 2 of a slot 0, the UE2 may map data resources in symbols 4, 5, and 6 of the slot 0).
CHOI does not explicitly disclose:
wherein the first and second demodulation reference signals are both located at a position different from symbols 3 and 10 of a subframe.
However, the teaching of wherein the first and second demodulation reference signals are both located at a position different from symbols 3 and 10 of a subframe is well known in the art as evidenced by Jia.
Jia discloses:
wherein the demodulation reference signals of the first and second user equipment are both located at a position different from symbols 3 and 10 of a subframe ( Fig 5-6, Fig 8-9, Fig 10-11, different DMRS patterns/formats, Abstract, [0037], [0050], [0052], [0059], [0081],  DMRS occupies first symbol or fifth symbol of a slot, two UEs would be with same DMRS format in the same RB region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jia as mentioned above as a modification to CHOI, such that the combination would allow to insert DMRS symbols in the position other than a center at a slot, in order to provide different DMRS patterns in a subframe configuration, and provide sufficient DMRS density in the time domain to enable accurate channel estimation.
Regarding claim 33, CHOI as modified by Jia discloses all the features with respect to parent claim 32 as outlined above.
further comprising signaling the first and second user equipment with multiplexing information for the first and second demodulation reference signals respectively and/or signaling the first and second user equipment with information of a separate time allocation of physical resources for data symbol transmission (CHOI,  Fig 4, Fig 13, [0106]-[0109], UE1 and UE2 data may map in different symbols in a slot).
Regarding claim 34, CHOI as modified by Jia discloses all the features with respect to parent claim 32 as outlined above.
wherein the multiplexing information is code multiplexing information and/or frequency multiplexing information ( CHOI,Fig 15-18, [0058], [0060], DMRS uses cyclic shift (CS) , Walsh code for multiplex, [0122], [0124], [0132], [0143], [0153]-[0154], UE receives DMRS information including CS value, and define a DMRS based on the CS value received ). 
Regarding claim 35, CHOI as modified by Jia discloses all the features with respect to parent claim 32 as outlined above.
wherein the first and second reference demodulation signals and the data symbols of the first and second user equipment are received in a single slot, physical resource block, subframe, physical resource block pair, or in an adjacent subframe or physical resource block pair (CHOI, Fig 4, Fig 13, [0106]-[0109], UE1 and UE2 data may map in different symbols in a slot).

Claims 36 and 37 are the apparatus claims corresponding to method claims 21 and 24  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 21 and 24  respectively above.

Claim 40 is the medium claim corresponding to method claim 21 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 21 respectively above.

Claims 38-39 are the apparatus claims corresponding to method claims 32-33 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 32-33 respectively above.

Claim 41 is the medium claim corresponding to method claim 32 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 32 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461